                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

PERNOD RICARD USA, LLC,

        Plaintiff,
                                                      Case No. 18-cv-840-jdp
   v.

SARATOGA LIQUOR CO., INC.,

        Defendant.


                            JUDGMENT IN A CIVIL CASE



        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Saratoga Liquor Co., Inc. against plaintiff Pernod Ricard USA, LLC

dismissing this case without prejudice.


        s/ K. Frederickson, Deputy Clerk                    May 21, 2019
        Peter Oppeneer, Clerk of Court                        Date
